Mr. Chief Justice Thompson, dissenting: As I read the decisions. of this and other courts, the opinion in this case unsettles all the law heretofore announced on the subject at hand, and so I must respectfully dissent and give my reasons therefor. The power to tax belongs exclusively to the legislative branch of the government, and when the law provides for a mode of confirming or contesting the charge imposed, with such notice to the person as is appropriate to the nature of the case, the assessment cannot be said to deprive the owner of his property without due process of law. Imposition of taxes is in its nature administrative and not judicial, and the proceedings before taxing bodies are not necessarily judicial (Cincinnati, New Orleans and Texas Pacific Railroad Co. v. Commonwealth of Kentucky, 115 U. S. 321, 6 Sup. Ct. 57; Palmer v. McMahon, 133 U. S. 660, 10 Sup. Ct. 324; People v. Orvis, 301 Ill. 350.) The action of taxing authorities may sometimes be unequal and unjust and oppressive, either by error of judgment or through caprice or prejudice, or even from an intention to oppress, and the valuations may sometimes be fixed arbitrarily and bear no reasonable relation to what is fair and just, and be based upon neither actual evidence nor honest estimate. But these suppositions are contrary to all presumptions. All public officials are presumed to act honestly, justly and lawfully. Whatever the tribunal, whether judicial or administrative, and however carefully constituted and carefully guarded in its procedure, it may act wrongfully, but such possibilities are but the necessary imperfections of all human institutions and do not admit of remedy. Courts, manned as they are by human beings, are subject to the same imperfections as other governmental agencies, and, at least in our system of government, there is no revisory power placed in the judicial department to supervise the action of officers of the legislative and executive departments in matters which the people have committed to them. Tax proceedings are of necessity made summary. If a judicial inquiry were made into every assessment of property the machinery of government would stop. Under our system of taxation each property owner is in the first instance required to file a schedule setting forth the value of his property. If the assessment made by the assessor is considered too high he has the right to a hearing before the board of review, and if it is considered by the board of review to be too low he is entitled to notice of the intention of the board to increase the assessment. After he receives the notice he is entitled to appear before the board and to make such showing as he desires that the valuation of his property as fixed by the assessor is correct and that it should not be increased. (American Express Co. v. Raymond, 189 Ill. 232.) After hearing the tax-payer the board may proceed to inform itself by hearing further testimony, by making a personal inspection or by any other means that it sees fit to use, and in fixing the valuation to be placed upon the tax-payer’s property it may act upon its own knowledge, information and judgment. (Earl & Wilson v. Raymond, 188 Ill. 15.) The board is not bound to accept the statements made or evidence produced by the owner of property, nor can the owner complain that the board did not produce evidence to meet that produced by him. It need not disclose to the tax-payer the source of its information. (American Express Co. v. Raymond, supra; In re Maplewood Coal Co. 213 Ill. 283.) The board of review may continue its sessions until it has disposed of the matters before it, and until it has completed its work and attached the necessary affidavit to the assessment books and returned the books to the county clerk it has jurisdiction to change assessments of property. After a tax-payer has had one notice and one opportunity to appear before the board of review and justify the valuation fixed by the assessor he is not entitled to a further hearing. The law does not require the board to notify the property owner of the valuation fixed by it, and there is nothing in the law giving the property owner a right to a rehearing. Plaintiffs in error had two hearings before the board of review of Montgomery county, and at both of these hearings they were permitted to furnish the board with such information as they desired with respect to the proper valuation of their properties. They were not entitled to a further hearing. If the board of review found from information received at the first and second hearings, or at a subsequent hearing, that the assessment theretofore made was incorrect, it was the duty of the board to change that assessment. Granting that the board acted arbitrarily and failed to show counsel the ordinary courtesies to which lawyers and their clients are entitled, the action of the board in increasing the assessments was within the scope of its authority. It had jurisdiction of the persons of plaintiffs in error and of the subject matter, and no fraud of any kind, either in the procedure of the board or in the conclusion reached by it, has been shown. The objections were properly overruled and the judgments of the county court should be affirmed.